Case: 21-51127     Document: 00516417019          Page: 1    Date Filed: 08/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 2, 2022
                                   No. 21-51127                         Lyle W. Cayce
                                                                             Clerk

   Steven Macias, Heirs of Fernando Macias and
   Representative of the Estate of Fernando Macias;
   Yvonne Shilling, Heirs of Fernando Macias and
   Representative of the Estate of Fernando Macias;
   Walter Macias, Heirs of Fernando Macias and
   Representative of the Estate of Fernando Macias,

                                                            Plaintiffs—Appellees,

                                       versus

   Sheriff Javier Salazar; Laura Balditt,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:21-CV-193


   Before Stewart, Elrod, and Graves, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51127      Document: 00516417019           Page: 2   Date Filed: 08/02/2022




                                     No. 21-51127


          The plaintiffs filed this civil rights lawsuit against Bexar County,
   Texas and several officials, bringing claims arising out of the death of
   Fernando Macias while in the local jail. The defendants moved to dismiss the
   lawsuit, asserting the defense of qualified immunity. The district court
   denied in part and granted in part the defendants’ motion. For the reasons
   that follow, we REVERSE and RENDER judgment, dismissing the
   defendants from this lawsuit on the basis of qualified immunity.
                    I. Facts & Procedural History
          On March 6, 2018, the Bexar County Sheriff’s Office responded to a
   call that Fernando Macias was having a mental health crisis and threatening
   his mother’s safety. The situation escalated into a shootout between Macias
   and “the Texas Rangers SWAT team.” When the dust settled, Macias had
   suffered a nonfatal gunshot wound and law enforcement had accidentally
   shot and killed his mother. Law enforcement then arrested Macias and took
   him to a local hospital, where he was treated for his wound. The hospital
   discharged Macias later that month, whereupon he was booked into the Bexar
   County Adult Detention Center (“BCADC”). At the time, Macias weighed
   over 300 pounds. Medical records indicate that he also suffered from
   schizoaffective disorder, delusional disorder, renal failure, and liver failure,
   though it is unclear from the complaint when these maladies were diagnosed.
          Macias’s condition deteriorated during his detention. In September
   2018, a court found him incompetent to stand trial. Accordingly, Macias was
   listed for transfer to a state mental health hospital, but there was “a
   significant backlog in the system,” so he remained at BCADC. He was not
   expected to receive a placement in the state facility until the next year.
   In November 2018, Macias was admitted into the BCADC infirmary.
   Meanwhile, he “refused his dialysis treatment and other daily needs, another
   indication of his deteriorating mental capacity and mental illness.” Allegedly,




                                          2
Case: 21-51127      Document: 00516417019           Page: 3    Date Filed: 08/02/2022




                                     No. 21-51127


   he “was not placed under the care of a psychiatrist or other mental health
   provider while in custody of the jail.” Instead, according to the plaintiffs’
   complaint, the local hospital “provided medical and mental health care to
   [him] while he was incarcerated,” though they also allege later in their
   complaint that Macias did not receive any mental health treatment during his
   detention.
          On December 2, 2018, Macias was readmitted to the local hospital,
   where he stayed until his return to the BCADC infirmary on December 11.
   By this time, he had developed sepsis, a life-threatening condition that occurs
   when an infection triggers inflammation throughout the body. Macias was
   hospitalized again on December 15, 2018. Upon this hospitalization, he
   weighed 196 pounds, remained septic, had pressure sores, and was missing
   nail beds on his toes. In addition, his blood pressure and pulse were low, he
   was dehydrated and suffering from hypoxia, and his potassium level was
   dangerously high. Macias died the next day.
          The plaintiffs filed suit under 42 U.S.C. § 1983 on behalf of Macias’s
   estate. As relevant here, they named Sheriff Javier Salazar and Laura Balditt
   as defendants. Sheriff Salazar is the Bexar County Sheriff. He supervises the
   BCADC. Balditt was the BCADC’s assistant jail administrator during
   Macias’s detention. As such, she was responsible for BCADC’s daily
   operations. The plaintiffs alleged, among other things, that Sheriff Salazar
   and Balditt violated Macias’s Fourteenth Amendment right to adequate
   medical care while detained by failing to train or supervise their employees.
          The defendants filed a motion to dismiss the operative complaint.
   They asserted that the plaintiffs failed to state a claim upon which relief could
   be granted and that they were entitled to the defense of qualified immunity.
   The district court denied the motion in part. Relevantly, it concluded that the
   plaintiffs adequately stated claims against Sheriff Salazar and Balditt for




                                          3
Case: 21-51127      Document: 00516417019            Page: 4    Date Filed: 08/02/2022




                                      No. 21-51127


   deliberate indifference to Macias’s serious medical needs, and that qualified
   immunity did not apply. The defendants timely appealed the district court’s
   denial of qualified immunity.
                          II. Standard of Review
          This court can review a district court’s order denying a motion to
   dismiss on the basis of qualified immunity “only to the extent that the appeal
   concerns the purely legal question [of] whether the defendants are entitled to
   qualified immunity on the facts[.]” Armstrong v. Ashley, 918 F.3d 419, 422
   (5th Cir. 2019) (quoting Kinney v. Weaver, 367 F.3d 337, 347 (5th Cir. 2004)
   (en banc)). We also have jurisdiction to review the sufficiency of a complaint
   on interlocutory appeal when that issue is “inextricably intertwined” with
   the denial of qualified immunity. Ashcroft v. Iqbal, 556 U.S. 662, 673–74
   (2009) (quoting Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 51 (1995)).
          When this court has jurisdiction, it reviews de novo the district court’s
   denial of a motion to dismiss asserting qualified immunity, accepting all well-
   pleaded facts as true and viewing them in the light most favorable to the
   plaintiff. Brown v. Miller, 519 F.3d 231, 236 (5th Cir. 2008). A plaintiff seeking
   to overcome a motion to dismiss based on qualified immunity must plead
   facts that allow the court to reasonably infer that the defendant is liable for
   the harm alleged. Arnold v. Williams, 979 F.3d 262, 267 (5th Cir. 2020). The
   alleged facts must “defeat a qualified immunity defense with equal
   specificity.” Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012).
                                III. Discussion
          “When a defendant invokes qualified immunity, the burden is on the
   plaintiff to demonstrate the inapplicability of the defense.” Ramirez v.
   Guadarrama, 3 F.4th 129, 133 (5th Cir. 2021) (quoting McClendon v. City of
   Columbia, 305 F.3d 314, 323 (5th Cir. 2002) (per curiam), cert. denied, 142
   S. Ct. 2571 (2022)). To do so at the pleading stage, the plaintiffs must allege




                                           4
Case: 21-51127      Document: 00516417019            Page: 5    Date Filed: 08/02/2022




                                      No. 21-51127


   (1) the violation of a federal constitutional or statutory right; and (2) that the
   right was clearly established at the time. Id. This court “may tackle these
   questions in whatever order it deems most expeditious.” Id. (citing Pearson
   v. Callahan, 555 U.S. 223, 232 (2009)).
          We begin and end with the second prong of the qualified immunity
   analysis—whether the right at issue was clearly established. The plaintiffs
   allege that the defendants violated Macias’s clearly established Fourteenth
   Amendment right, as a pretrial detainee, “not to have [his] serious medical
   needs met with deliberate indifference on the part of the confining
   officials.” Dyer v. Houston, 964 F.3d 374, 380 (5th Cir. 2020) (quoting
   Thompson v. Upshur Cty., Tex., 245 F.3d 447, 457 (5th Cir. 2001)). “[A]
   serious medical need is one for which treatment has been recommended or
   for which the need is so apparent that even laymen would recognize that care
   is required.” Sims v. Griffin, 35 F.4th 945, 949 (5th Cir. 2022). Such a need
   “may exist for psychological or psychiatric treatment, just as it may exist for
   physical ills.” Hare v. City of Corinth, 74 F.3d 633, 642 (5th Cir. 1996).
          The plaintiffs seek to hold the defendants liable as supervisors.
   “Supervisory officials cannot be held liable under [§] 1983 for the actions of
   subordinates . . . on any theory of vicarious or respondeat superior liability.”
   Est. of Davis v. City of N. Richland Hills, 406 F.3d 375, 381 (5th Cir. 2005).
   But “[a] supervisor may be held liable under § 1983 for failure to train or
   supervise subordinates if (1) the supervisor failed to train or supervise; (2) a
   causal link exists between the failure and violation of plaintiff’s rights; and
   (3) the failure to train or supervise amounts to deliberate indifference.”
   Brown v. Callahan, 623 F.3d 249, 254 n.1 (5th Cir. 2010). “Deliberate
   indifference is ‘a stringent standard of fault, requiring proof that a municipal
   actor disregarded a known or obvious consequence of his action.’” Id. at 255.
   (quoting Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 410
   (1997)). This “normally requires a plaintiff to show a pattern of violations



                                           5
Case: 21-51127        Document: 00516417019          Page: 6    Date Filed: 08/02/2022




                                      No. 21-51127


   and that the inadequate training or supervision is ‘obvious and obviously
   likely to result in a constitutional violation.’” Id. (quoting Est. of Davis, 406
   F.3d at 381–82).
          The parties dispute whether the plaintiffs plausibly alleged a violation
   of Macias’s rights under the Fourteenth Amendment. But we need not
   resolve that issue because, even assuming a violation occurred, the
   defendants’ conduct was not objectively unreasonable in light of clearly
   established law. “Showing that a right is clearly established ‘is difficult,’ and
   this showing is made only when ‘it is sufficiently clear that every reasonable
   official would have understood that what he is doing violates that
   right.’” Parker v. Blackwell, 23 F.4th 517, 522 (5th Cir. 2022) (quoting
   Cunningham v. Castloo, 983 F.3d 185, 191 (5th Cir. 2020)). Indeed, “[a]n
   official that violates a constitutional right is still entitled to qualified
   immunity if his or her actions were objectively reasonable.” Perniciaro v. Lea,
   901 F.3d 241, 255 (5th Cir. 2018). Moreover, the Supreme Court has
   “repeatedly told courts . . . not to define clearly established law at a high level
   of generality.” Mullenix v. Luna, 577 U.S. 7, 12 (2015) (quoting Ashcroft v. al-
   Kidd, 563 U.S. 731, 742 (2011)).
          The district court held that the defendants violated Macias’s clearly
   established right to be free from deliberate indifference to his “basic human
   needs, including medical care and protection from harm.” Hare, 74 F.3d at
   650. But that proposition is defined too generally to defeat the defendants’
   assertion of qualified immunity here. See Mullenix, 577 U.S. at 12. As the
   defendants observe, neither the district court nor the plaintiffs identified any
   binding authority holding jailers liable for failing to provide medical care to a
   detainee who refused treatment. Instead, this court has held that it is not
   “clearly established that any jailer . . . must either force a conscious,
   incompetent, but clearly refusing inmate to undergo medical treatment or
   seek a surrogate decision-maker for the same. Neither is there any statutory



                                           6
Case: 21-51127      Document: 00516417019           Page: 7   Date Filed: 08/02/2022




                                     No. 21-51127


   duty [under Texas law] to impose medical care or locate a surrogate in these
   or similar circumstances.” Thompson, 245 F.3d at 460–61 (emphasis in
   original). Thus, plaintiffs have not alleged a violation of clearly established
   law.
          Despite this lack of clearly established law, this court must
   nonetheless consider whether the defendants’ “actions were objectively
   reasonable in light of that law that was then clearly established.” Id. at 461.
   We conclude that the defendants satisfied this standard. Again, we
   emphasize that pretrial detainees have a clearly established right “not to have
   their serious medical needs met with deliberate indifference on the part of
   the confining officials.” Dyer, 964 F.3d at 380 (quoting Thompson, 245 F.3d
   at 457). But the plaintiffs do not allege that the defendants ignored Macias’s
   serious medical needs. Rather, they allege that Macias was admitted to the
   BCADC infirmary, where he was seen by multiple heath care providers
   before he was twice admitted to the local hospital. These health care
   providers attempted to treat Macias, but he “refused his dialysis treatment
   and other daily needs.” “Given the absence of even a single case
   constitutionally requiring the imposition of medical care . . . in this or any
   similar context,” it could not have been clear to every reasonable official that
   the defendants’ conduct would have violated Macias’s rights. Thompson, 245
   F.3d at 461.
          To be sure, the plaintiffs also allege that Macias did not receive mental
   health treatment during his detention. And mental health issues may qualify
   as a serious medical need that cannot be met with deliberate indifference.
   Hare, 74 F.3d at 642. But elsewhere in their complaint the plaintiffs
   acknowledge that the local hospital “provided medical and mental health
   care to Fernando Macias while he was incarcerated” at BCADC. Macias was
   also listed for placement in the state mental health hospital. Although the
   plaintiffs allege that the defendants did not provide Macias with a psychiatrist



                                          7
Case: 21-51127      Document: 00516417019          Page: 8   Date Filed: 08/02/2022




                                    No. 21-51127


   or other mental health specialist while detained, they do not identify any
   precedent holding that doing so was constitutionally required where, as here,
   all agree that the detainee rejected most medical attention and nevertheless
   received some mental health treatment in jail while awaiting transfer to
   another facility for specialized care. Accordingly, the defendants’ conduct
   was objectively reasonable in light of clearly established law. They were thus
   entitled to qualified immunity, and the district court erred to the extent that
   it concluded otherwise.
                               IV. Conclusion
          For the foregoing reasons, we REVERSE the district court’s denial
   of qualified immunity and RENDER judgment for the defendants.




                                         8